               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTMCT OF GEORGIA
                        ATLANTA DIVISION


 UNITED STATES OF AMERICA

 V.                                           CRIMINAL ACTION FILE

 EDMOND GRISHAM,                              NO. 1:17-CR-208-MHC-CMS

       Defendant.



                                      ORDER

      This action comes before the Court on the Final Report and

Recommendation ("R&R") of Magistrate Judge Catherine M. Salinas [Doc. 54]

recommending that Defendant's Motion to Suppress Evidence [Doc. 19] be denied

and that Defendant's Motion to Suppress Statements [Doc. 48] be denied as moot.


The Order for Service of the R&R [Doc. 55] provided notice that, in accordance

with 28 U.S.C. § 636(b)(l), the parties were authorized to file objections within

fourteen (14) days of the receipt of that Order. After receiving an extension of

time. Defendant filed his objections to the R&R [Doc. 63] ("Def.'s Objs.").

I. STANDARD OF REVIEW

      In reviewing a Magistrate Judge's R&R, the district court "shall make a de


novo determination of those portions of the report or specified proposed findings
or recommendations to which objection is made." 28 U.S.C. § 636(b)(l). "Parties

filing objections to a magistrate's report and recommendation must specifically

identify those findings objected to. Frivolous, conclusive, or general objections

need not be considered by the district court." United States v. Schultz, 565 F.3d

1353, 1361 (11th Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536, 1548

(11th Cir. 1988)). If there are no specific objections to factual findings made by

the Magistrate Judge, there is no requirement that those findings be reviewed de

novo. Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (1 1th Cir. 1993). Absent

objection, the district court judge "may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge," 28 U.S.C.


§ 636(b)(l), and may accept the recommendation if it is not clearly erroneous or

contrary to the law. FED. R. CRIM. P. 59(a). In accordance with 28 U.S.C.


§ 636(b)(l) and Rule 59 of the Federal Rules of Criminal Procedure, the Court has

conducted a de novo review of those portions of the R&R to which Defendant

objects and has reviewed the remainder of the R&R for plain error. See United

States v. Slay, 714 F.2d 1093, 1095 (llth Cir. 1983).
II. DISCUSSION

      A. MOTION TO SUPPRESS EVIDENCE

      Defendant moves to suppress evidence relating to unsolved bank robberies


that was found in a vehicle driven by Defendant after officers conducted an

investigatory stop. Defendant contends that no reasonable suspicion justified the

investigative stop. Def.'s Objs. at 9-11.


      In this case, Lieutenant Shane Stansfield of the DeKalb County Police

Department was involved in an investigation of a series of commercial store


robberies. Tr. of Evidentiary Hr'g [Doc. 38] at 8. Stansfield reviewed videos of


some of the vehicles used in the robberies, videos of the suspect, and witness


statements. I(L at 10. One of the vehicles shown in the videos was a silver,


wagon-styled Suburu with tinted windows, a dent in the right front fender area, and

a sticker on the top of the back window. Id. at 11-12, 21-22. The suspect on the


videos appeared to be a heavyset African American male from five-feet-seven-


inches to six feet with a roundish face. ]A at 20, 46. The description of the

suspect and vehicle were shared with DeKalb County police officers, including

those in the commercial robbery unit, through the issuance ofaBOLO ("be on the

lookout") description. Id. at 42, 60.
      On December 26, 2016, Stansfield proceeded to an Econo Lodge hotel near

Glenwood Road and 1-285 after receiving a tip that a suspect in the robberies was

staying there. Id. at 9, 12-14, 30.Stansfield saw a Suburu in the parking lot which

matched the description of the Suburu that was identified in the robbery videos and

followed it as it pulled out. ]A at 11-14, 31-33. Stansfield radioed other officers to

advise them he was following a vehicle that may have been used in an armed

robbery. Id at 13. Stansfleld followed the vehicle for about ten minutes until

other officers came up in front of the vehicle and stopped it from moving. Id. at


16. Stansfield observed other officers take Defendant out of the car and back to

one of the patrol cars, and one of the officers told Stansfield he had observed a gun


in plain view in the front of the car. Id. at 17. Defendant matched the description

of the person on the videos who has committed the robberies. ]A at 17, 19-21, 34.

The vehicle also had a dent on the front right side. 1± at 19. Stansfield then

observed a semi-automatic weapon sitting between the seats in the vehicle with the


hammer pulled back. ]A at 17. Stansfield then contacted Detective Chasity

Cantrell of the commercial robbery unit to report on his observations. Id.at 18,


39-40. Cantrell, who has also investigated the robberies and observed the videos,


arrived on the scene a few minutes later and observed that the Subum and


Defendant matched the descriptions of the suspect and one of the vehicles used in
the robberies. 1± at 18, 40-41, 44-46, 64-65. Cantrell also observed from the


outside of the vehicle a handgun which matched the description of a gun described

by a witness at one of the earlier robberies. Id at 66. Defendant was thereafter


arrested and interviewed in the major felony unit. Id. at 45, 68.


      The police "may, consistent with the Fourth Amendment, conduct a brief,

investigatory stop when the officer has a reasonable, articulable suspicion that

criminal activity is afoot." Illinois v. Wardlow, 528 U.S. 1 19, 123 (2000); see also

Terry v. Ohio, 392 U.S. 1, 30-31 (1968). This includes the right to stop "a moving

automobile to investigate a reasonable suspicion that its occupants are involved in


criminal activity." United States v. Henslev, 469 U.S. 221, 226 (1985).

      Reasonable suspicion demands "considerably less" than probable
      cause, but "the police are required to articulate some minimal, objective
      justification for the stop." United States v. Mikell, 102 F.3d 470, 475
      (11th Cir. 1996). That justification may be based on the information
      available to the officer at the time. See [United States v.] Arvizu, [534
      U.S. 266,] 273 [(2002)].

United States v. Webster, 314 F. App'x 226, 229 (11th Cir. 2008) (parallel

citations omitted).

      To determine whether reasonable suspicion exists, the court "must look at


the 'totality of the circumstances' of each case to see whether the detaining officer


has a 'particularized and objective basis' for suspecting legal wrongdoing."
Arvisu, 534 U.S. at 273. Examining the totality of the circumstances "allows


officers to draw on their own experience and specialized training to make

inferences from and deductions about the cumulative information available to them

that might well elude an untrained person." Id. at 273 (quotation and citation

omitted). The Court will give due weight to an officer's experience and expertise

when evaluating reasonable suspicion. Omelas v. United States, 517 U.S. 690, 699


(1996); see also United States v. Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir.

2000) ("[g]reat deference is given to the judgment of trained law enforcement

officers on the scene.") (internal quotation marks and citation omitted).


      Defendant argues that the totality of the circumstances fails to establish that

reasonable suspicion justified the investigative stop. Def.'s Objs. at 9. Defendant


contends that the description of the robbery suspect was vague and that a vehicle

that was used for one of the robberies hours earlier was not a Suburu. Id. at 9-10.


However, after review of the totality of the circumstances in this case, the Court


finds that the officers did have reasonable suspicion to suspect that the Suburu

observed by Stansfield was one of the vehicles involved in at least one of the

robberies. The description of the vehicle was detailed as to color, tinted windows,

damage to a specific area of the vehicle, and sticker. The vehicle also was


observed by Stansfield in a motel parking lot following a tip that a suspect in the
robberies was staying at the motel. This was not just a generic description of a

vehicle's color. See Webster, 314 F. App'x at 229 ("Although we agree that the

BOLO description was far from a model of clarity, we do not agree that it was

prohibitively vague. This is not a case where the BOLO described only the color

of the vehicle. Instead, the BOLO described a dark-colored vehicle with writing

on the rear window to the effect of "Down South Customs." We are convinced


that such a description sufficiently narrows the field of suspected vehicles so as to


support reasonable suspicion for a Terry stop."). In addition, the stop was


"reasonably related in scope to the circumstances which justified the interference

in the first place." Terry, 392 U.S. at 20. Therefore, Defendant's objections to the


R&R with respect to the Magistrate Judge's ruling on Defendant's Motion to

Suppress Evidence are OVERRULED.

      B. MOTION TO SUPPRESS STATEMENTS

      Based upon the Government's informing the Court that it does not intend to


use any of Defendant's post-arrest statements during it case-in-chief, the


Magistrate Judge recommends that Defendant's Motion to Suppress Statements be


denied as moot. Defendant has not objected to this recommendation.




                                          7
III. CONCLUSION

      Accordingly, after a de novo review of those portions of the R&R to which

Defendant objects, the Court OVERRULES his objections [Doc. 63]. Finding no

clear error in the remaining portions of the R&R, the Court ADOPTS the R&R

[Doc. 54] as the Opinion and Order of the Court.

      It is hereby ORDERED that Defendant's Motion to Suppress Evidence

[Doc. 19] is DENIED and Defendant's Motion to Suppress Statements [Doc. 48]

is DENIED AS MOOT.

      It is further ORDERED that the time between the date the Magistrate Judge

certified Defendant ready for trial on September 5, 2018, and the issuance of this

Order, shall be excluded in calculating the date on which the trial of this case must

commence under the Speedy Trial Act because the Court finds that the delay is for

good cause, and the interests of justice in considering Defendant's objections to the


Report and Recommendation outweigh the right of the public and the right of the

defendant to a speedy trial, pursuant tol8U.S.C.§3161,^ seq.


      IT IS SO ORDERED this 7th day of November, 2018.




                                       MARK H. COHEN
                                       United States District Judge


                                          8
